                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 CLAUDIA E. POLANCO,

         Plaintiff,                                    Case No.: 3:17-cv-00466-GCM

 vs.                                                   DEFENDANTS’ MOTION FOR
                                                       PARTIAL SUMMARY JUDGMENT
 HSBC BANK USA NATIONAL
 ASSOCIATION et al.,

         Defendants.

       Defendants HSBC Bank USA, N.A. (“HSBC”) and PHH Mortgage Corporation (“PHH”)

(collectively, “Defendants”) move for partial summary judgment as to Plaintiff Claudia E.

Polanco’s (“Plaintiff”) claims seeking damages for emotional distress, as well as her individual

causes of action for fraud, negligent misrepresentation, negligent servicing, negligent infliction of

emotional distress, North Carolina Mortgage Debt Collection and Servicing Act, Real Estate

Settlement Procedures Act, North Carolina Unfair Trade Practices Act, and North Carolina Debt

Collection Act.

       As more fully set forth in the accompanying Memorandum of Law and supporting exhibits,

there is no genuine issue of material fact as to one or more elements of the foregoing claims, and

Defendants are entitled to summary judgment as to each claim.

        WHEREFORE, Defendants respectfully requests that the Court grant summary judgment

in their favor as to each of Plaintiff’s claims seeking damages for emotional distress, as well as

Plaintiff’s individual causes of action for fraud, negligent misrepresentation, negligent servicing,

negligent infliction of emotional distress, North Carolina Mortgage Debt Collection and

Servicing Act, Real Estate Settlement Procedures Act, North Carolina Unfair Trade Practices




                                                 1

         Case 3:17-cv-00466-GCM Document 60 Filed 09/06/19 Page 1 of 3
Act, and North Carolina Debt Collection Act, and for such other and further relief as the Court

deems proper.




Respectfully submitted, this the 6th day of September, 2019.


                                     /s/ G. Benjamin Milam
                                     G. Benjamin Milam, Esq. [NC Bar No.45483]
                                     Bradley Arant Boult Cummings LLP
                                     214 North Tryon Street, Suite 3700
                                     Charlotte, NC 28202
                                     Telephone: (704) 338-6049
                                     Facsimile: (704) 332-8858
                                     bmilam@bradley.com

                                     Attorney for HSBC Bank USA, N.A., PHH Mortgage
                                     Corporation, 21st Mortgage Corporation, and Christiana
                                     Trust, a Division of Wilmington Savings Fund Society,
                                     FSB, as Trustee for Knoxville 2012 Trust




                                                2

         Case 3:17-cv-00466-GCM Document 60 Filed 09/06/19 Page 2 of 3
                                CERTIFICATE OF SERVICE


       I hereby certify that on the 6th day of September, 2019, I have mailed the foregoing to the

following parties by filing a copy with the Court’s electronic filing system and by depositing a

copy thereof in the United States Mail in Charlotte, North Carolina, postage pre-paid and addressed

as follows:


Stacy L. Williams, Esq.
Travis E. Collum, Esq.
Collum & Perry, PLLC
109 West Statesville Ave.
Mooresville, NC 28115

Attorneys for Plaintiffs


                                                     /s/ G. Benjamin Milam
                                                     G. Benjamin Milam




                                                3

         Case 3:17-cv-00466-GCM Document 60 Filed 09/06/19 Page 3 of 3
